Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 18, 1985, convicting him of robbery in the first degree, robbery in the second degree, assault in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power (see, CPL 470.15 [5]), we conclude that the verdict of guilt was not against the weight of the evidence.
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.